PER CURIAM.
Appellants, in their bill of complaint, charge appellees with abuse of fiduciary relations, and with misconduct in the-management of a corporation in which appellants were stockholders. After a full hearing on the merits, at which the principal evidence was heard orally by the chancellor in open court, the bill was dismissed for want of equity. The assignment of errors presents the sole question whether the decree should be reversed on the evidence. A careful consideration of the evidence in the record convinces us that the decree was right. But if the conflicts in the evidence were graver than we find them, a reversal would not be justified, since the court at the trial ha.d the opportunity (which we have not) of judging of the credibility of the witnesses by their appearance and demeanor on the stand. Under such circumstances, a very clear and palpable error in the facts must be shown on appeal.
The decree is affirmed